department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l internal_revenue_service national_office field_service_advice number release date uilc tl-n-1436-99 cc intl dated date memorandum for associate area_counsel cc lm ctm sf attention michelle korbas attorney from elizabeth g beck senior technical reviewer cc intl subject this memorandum responds to your request for field_service_advice dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend parties advisor appraiser corporation a investment bank investment bank manufacturer operator operator promoter seller lessee parent of seller lessee special purpose sub special purpose fsc taxpayer taxpayer sub trust trust company tl-n-1436-99 amounts a b c d e f g h i j k l m n o p q r s t u v w x y z aa bb cc dates date a date b date c date d date e date f date g date h date i date j date k date l tl-n-1436-99 date m date n date o date p date q date r date s date t year a year b other business event a event b format a format b individual location model period a satellite a satellite b sector issue whether taxpayer the corporate parent of alleged purchasers lessors engaged in a purported sale leaseback of transponders located on a communications satellite is entitled to depreciation_deductions on the transponders conclusion taxpayer is not entitled to depreciation_deductions associated with the transponders subject_to the sale leaseback because taxpayer did not possess the benefits_and_burdens_of_ownership facts this transaction involves an alleged purchase by subsidiaries of taxpayer of certain transponders on satellite a and a leaseback of the transponders to the purported tl-n-1436-99 seller lessee seller lessee is a party unrelated to taxpayer and part of an affiliated_group of domestic corporations the parent of which is corporation a also in the corporation a affiliated_group are the immediate corporate parent of seller lessee and the manufacturer and operator of satellite a parent of seller lessee an affiliate of manufacturer and operator contracted for construction of satellite a seller lessee applied for and obtained the fcc license to construct and operate satellite a after launch operator provided ground services for the seller lessee satellite network which was targeted primarily to sector taxpayer is engaged primarily in business taxpayer is not engaged in the business of manufacturing selling or leasing of communications satellites transponders or other telecommunications equipment background a transponder is a transmission relay device when mounted on a communications satellite a transponder receives radio-magnetic signals which it processes amplifies and re-transmits to the earth’s surface the operator of a communications satellite must obtain a federal communications commission fcc license for the satellite to occupy a particular orbital slot and to operate on particular radio frequencies licensing is mandatory because the number of orbital slots is limited and because frequencies must be allocated to reduce potential interference with ground-based communications fcc licenses generally have ten-year terms with temporary renewal possible if the satellite remains operational at the end of the initial term the satellite a transaction the sale leaseback and related financing were part of a complex multi-party transaction this memorandum addresses only those aspects of the transaction that are essential to an understanding of the issue presented generally satellites are replaced on a periodic basis as they reach the end of their useful lives or as newer models with more advanced features become available in addition fcc permission is necessary to build a communications satellite due to the long-lead times for construction the substantial capital costs involved and uncertainty regarding the availability of a license for the desired orbital slot when the satellite is ready for launch we rely primarily upon area counsel’s description of the facts in the referral memorandum as supplemented we have not independently examined the underlying documents tl-n-1436-99 in year a seller lessee applied to the fcc for a license to build satellite a and to operate it in an orbital slot allowing service to the continental_united_states the application estimated the total construction and operating costs for satellite a including the transponders at dollar_figurea this estimate included construction pre-operating expenses launch vehicle services launch insurance cost of modifications to seller lessee’s control facilities and ground stations and other operating_expenses satellite a a model was to be placed in geostationary orbit big_number miles above the earth and was authorized to operate b transponders on formats a and b c per format because satellite a used analog rather than digital technology it could not perform digital signal-compression in date a seller lessee devised a plan to obtain outside financing of satellite a in general the plan called for parent of seller lessee to purchase satellite a from manufacturer sell some of the transponders to an unrelated third party lease them back and then sublease some or all the transponder capacity to users primarily in the sector business parent of seller lessee thereby sought to generate funds to purchase satellite a from manufacturer and working_capital necessary to operate the satellite over its projected life seller lessee hired promoter as the equity underwriter promoter targeted investors who might be willing to accept a lower than usual rate of return on their investment in exchange for certain income_tax benefits promoter first created l special purpose subs each of which owned stock in l special purpose fscs each special purpose sub was in turn the grantor of a corresponding grantor_trust trust seller lessee then sold d or more transponders to each of the l trusts of the b transponders on satellite a e were eventually sold for subsequent leaseback to seller lessee this advice deals with k of the special purpose subs which held d f and d satellite a transponders respectively ie a total of g transponders in the interest of simplicity this memorandum will refer to these entities collectively as the special purpose subs unless the context clearly indicates otherwise in date b special purpose subs along with trust company as indenture-trustee investment bank as owner-trustee of trusts and seller lessee entered into several participation agreements which would govern the sale_and_leaseback of satellite a transponders under the participation agreements the trusts’ initial purchase of transponders was financed by parent of seller lessee total funding provided by parent of seller lessee covering e satellite a transponders as well as other transponders not at issue herein was dollar_figureh digital signal-compression permits a transponder to process simultaneously multiple video signals or data-streams substantially increasing its capacity tl-n-1436-99 next on date c seller lessee’s board_of directors authorized the corporation to execute and deliver various documents including leases purchase agreements bills of sale trust agreements participation agreements and tax indemnification agreements seller lessee engaged advisor and investment bank to advise it in connection with the transaction investment bank acting as the debt underwriter sought to arrange long-term debt financing for the transaction promoter's role as equity underwriter was to enlist owner-participants for the satellite a transponder transaction seller lessee then sold the e transponders to trusts in exchange for notes totaling dollar_figureh parent of seller lessee provided the funds for these notes trust company issued limited-recourse promissory notes series a notes exclusively in its capacity as owner-trustee as owner-trustee it took title to the transponders pursuant to the transponder purchase agreement the purchase_price which was subject_to adjustment after satellite a had been launched and placed in orbit was defined as fair_market_value of the transponders as determined by an appraisal the purchase_price was finally determined on date d on date e the closing date of the purported sale special purpose subs as owner- participants made no equity investments rather the trusts bought the transponders from seller lessee which would later notify the owner-participants of the date on which their equity investments were required the deferred equity amount was loaned to the owner-participants until satellite a was in its assigned orbit and functioning properly and until the long-term debt financing was in place in exchange for cash from seller lessee trust company transferred to it certain of the series a notes under the participation_agreement parent of seller lessee would be reimbursed for its dollar_figureh advance when the mandatory refinancing of the series a notes took place next on date f satellite a was successfully launched from location and reached its assigned orbit after launch on date h the series a notes were refinanced the notes were partially paid off by interim loans evidenced by series g notes and an advance from seller lessee in addition the parties borrowed dollar_figurei from two foreign banks the remaining balance of dollar_figurej on the series a notes was paid_by trusts as owner- participants thereafter on date i one day before satellite a was to be placed_in_service taxpayer sub a wholly-owned domestic subsidiary of taxpayer purchased from promoter stock in k of the l special purpose subs which in turn owned all the stock of corresponding special purpose fscs on date d satellite a began to transmit signals to its designated service area tl-n-1436-99 on that date taxpayer through taxpayer sub and special purpose subs paid the initial equity installments to the corresponding trusts that held the transponders on the same date investment bank leased the transponders back to seller lessee the deferred equity amounts were thus paid in two instalments on date d the placed- in-service date and date g approximately six month later the date on which investment bank finalized the long-term financing in date j about the time the final equity installment was paid investment bank acting on behalf of corporation a completed a private-placement of pass-through trust certificates pursuant to rule 144a of the securities act the assets of the pass- through trust consisted primarily of the secured b notes the total amount obtained from the offering was dollar_figurem the proceeds of this offering together with the final equity investments from the putative owners were used to retire interim-financing debt with final financing arrangements in place approximately six months after satellite a began operations the parties calculated the lease_term the rent payments and other terms under various agreements the transponders’ purchase prices and the early buyout option ebo amounts were calculated to yield a specified after-tax return to the purported owners transaction document details below we discuss certain additional details regarding selected transaction documents purchase agreement pursuant to the date c purchase agreement seller lessee transferred title of the transponders on the closing date transfer of title was evidenced by an executed bill of sale under the agreement from the closing date to the date immediately before the placed-in-service date all risk of loss or damage to the transponders was borne by seller lessee in addition once the transponders were leased back the buyer’s obligation and rights were assumed by seller lessee the purchase_price of each transponder was fair_market_value based on an initial appraisal the purchase_price of each transponder was subject_to adjustment on the in-service date based on an in-service appraisal by appraiser on the in-service date date d appraiser estimated the fair_market_value equipment cost of the g transponders purchased by special purpose subs at dollar_figuren lease agreement seller lessee and investment bank entered into l identical lease agreements each relating to an individual transponder group semi-annual rent payments were assigned by the owner-trustee to be paid directly to the indenture- trustee the indenture-trustee was required to provide all funds necessary to pay principal and interest due from the owner-trustee on the notes issued under the tl-n-1436-99 indenture on the corresponding interest payment dates thereunder the first rent payment was due on date g the interim term of the lease is from the execution date to and including date k unless terminated earlier the basic term began on the day immediately following the end of the interim term and ran for o years to expire on date l unless earlier terminated pursuant to the terms the total lease_term was p years from the in-service date date d to date l the periodic rent payments for each transponder group were set to equal or exceed the total principal premium amount if any and interest due on the notes that corresponded to the individual transponder group under some circumstances rent could be adjusted but in no case could rent be less than the total principal and accrued interest payable on a given date with respect to the notes corresponding to the transponders subject_to that lease the leases were net leases that is seller lessee bore all costs of operating satellite a and the transponders special purpose sub paid a flat fee to operator for maintenance all other costs of operation were borne by seller lessee under the agreement the lessee could use sublease and assign its interest in the transponders seller lessee was also required to pay insurance expenses etc during the lease_term special purpose sub could not sell the transponders to any party outside the corporation a group most key lease terms were calculated after the long-term debt financing was in place the agreement set forth fixed pricing assumptions and variable pricing assumptions fixed assumptions included tax_rates depreciation and debt equity composition variable assumptions included the in-service date lease-commencement date ebo dates lease-end dates and lessor’s cost rent ebo debt amortization termination values and stipulated loss values were calculated to six decimal places as percentages of lessor’s acquisition_cost none of these amounts could be calculated until the debt financing was complete and the interest rates principal and amortization schedules had been determined thus although the lease began on date d the final equity investments due were not calculated until date g purchase option seller lessee held an option ebo to purchase the transponders for their fair_market_value on the date of exercise this option could be exercised on specified dates beginning on date m which was approximately five years after date g further if it exercised the option seller lessee could elect to assume the debt and the obligations to pay interest and principal rather than retiring the debt on the option date tl-n-1436-99 subsequent events during lease_term on date n satellite b experienced event a in date o satellite a experienced event b on date p operator gave notice of its intent to exercise the ebo with respect to certain of the transponders on date q operator exercised the ebo with respect to a number of but not all the transponders for approximately dollar_figureq tax consequences to taxpayer special purpose sub claimed federal_income_tax deductions for depreciation on the transponders which generated taxable losses in the first several years of the transaction these losses were reported on the consolidated federal_income_tax returns filed by taxpayer in subsequent years when the transaction could yield taxable_income to special purpose subs special purpose fscs would activate to reduce the amount of income reportable on the u s tax_return the principal balance for purchase of the transponders would be repaid no earlier than the ebo date under the leases ie date q throughout the lease_term the rent to be paid_by seller lessee corresponds closely to the periodic interest and principal due on the underlying secured series b notes held by the pass-through trust that is aside from their initial equity investments no special purpose sub was out-of-pocket to any significant extent special purpose subs’ income_tax savings which resulted from deductions for depreciation and eventually from fsc-commission deductions were indirectly passed on to seller lessee and its affiliates through a below-market interest rate indeed after r months through federal_income_tax benefits special purpose subs would fully recoup their initial equity_investment in the transponders according to exam’s calculations the return to taxpayer at the ebo date exclusive of tax benefits would be s in contrast if tax benefits were taken into account the return would be t for period a taxpayer claimed a total of dollar_figureu in depreciation_deductions with respect to the transponders in each of these years special purpose subs reported taxable losses primarily due to these depreciation_deductions special purpose fscs were not active in period a law and analysi sec_4 due to intervening reorganizations in year b seller lessee’s interest in satellite a was assumed by operator tl-n-1436-99 this case turns on whether taxpayer is properly classified as the owner of the transponders for income_tax purposes the owner of satellite transponders as the owner of any tangible_property is entitled to a deduction for depreciation sec_167 generally allows as a depreciation deduction a reasonable amount for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a trade_or_business or property_held_for_the_production_of_income sec_1011 and sec_1012 provide that the basis_of_property for purposes of depreciation is generally the cost of such property determining who is the owner of property entitled to the tax benefits of ownership focuses on the economic_substance of a transaction rather than its legal form thus if a transaction purports to be a lease the entity claiming ownership for income_tax purposes must show that it has sufficient economic indicia of ownership the classification of a transaction as a sale lease or financing is a question of fact which is ascertained from the parties’ intent as evidenced by written agreements read in light of the facts and circumstances 24_tc_1124 aff’d 241_f2d_288 9th cir the primary test in this regard is whether the benefits_and_burdens_of_ownership of the property pass to the purported purchaser 89_tc_1229 rev’d on other grounds sub nom 909_f2d_1360 9th cir the tax_court has examined the following factors whether legal_title passed whether the parties treated the transaction as a sale whether the purchaser acquired an equity_interest in the property whether the sale contract obligated the seller to execute and deliver a deed and obligated the purchaser to make payments whether the purchaser is vested with the right of possession whether the purchaser pays property taxes after the transaction whether the purchaser bears the risk of economic loss or physical damage to the property and whether the purchaser receives the profit from the property's operation retention and sale 77_tc_1221 when examining a sale leaseback the tax_court also examines the following whether the useful_life of the property exceeds the leaseback term whether the lease provides a purchase option at less than fair_market_value whether renewal pursuant to sec_168 satellite transponders are 5-year_property and sec_168 provides that the applicable_recovery_period is five years revproc_87_56 section dollar_figure provides that tocsc-satellite space segment property is five-year_property for depreciation purposes tocsc-satellite space segment property includes satellites and equipment used for telemetry tracking control and monitoring when used in satellite communications tl-n-1436-99 rentals at the end of the leaseback term are at a fair_market_value and whether a reasonable possibility exists for the purported owner of the property to recoup its investment from the property’s income-producing potential and any residual_value 88_tc_702 84_tc_412 thus all facts and circumstances are relevant the nature of the transaction may affect the relative importance afforded to a particular factor for example in torres which involved a sale leaseback and a net_lease the tax_court noted that certain of the factors had less significance than others because net leases are common in commercial settings it is less relevant that petitioner was not responsible for the payment of property taxes or that petitioner bears less of a risk of loss or damage to the property because the lessee is required to maintain insurance on the property similarly a lessor is normally not vested with the right to possession during the term of the lease and therefore the relevant consideration in this regard is whether the useful_life of the property extends beyond the term of the lease so as to give the purchaser a meaningful possessor right to the property also in a leaseback_transaction it is normal for the lessee to receive profits from the operation of the property while the lessor’s receipt of payments is less dependent upon the operation of the property t c pincite this question then is highly factual in general based on the information provided we agree with the analysis in the referral memorandum the following discussion is based on that analysis and on the factors identified in grodt mckay realty and torres did legal_title pass on date e seller lessee transferred title of the transponders to trusts as trustees for special purpose subs from the closing date to the day before the in-service date any risk of loss or damage to the transponders was borne by seller lessee the seller in addition over the lease_term the buyer's obligation and rights are exercised and performed by seller lessee these factors suggest that passage of title was a matter of form rather than substance nonetheless legal_title to the transponders passed accordingly this factor favors taxpayer did the parties treat the transaction as a sale tl-n-1436-99 taxpayer sub and purpose subs reported the transaction consistent with its form assignment of rights from seller lessee to special purpose subs as grantors of trusts sale from seller lessee to special purpose subs and leaseback from special purpose subs to seller lessee this treatment of the transaction as a sale for tax purposes supports taxpayer’s position on the other hand the substance of a transaction rather than its form controls for federal_income_tax purposes 308_us_252 the facts presented suggest that the economic_substance of the transaction was a financing_arrangement the transaction was structured to provide a fixed rate of return and special purpose subs held none of the traditional indicia of ownership of property aside from bare_legal_title in particular special purpose subs were not likely to have a meaningful residual_interest in the transponders at the end of the lease_term did the lessor acquire an equity_interest in the property equity is generally defined as the difference between the fair_market_value of property and the outstanding debt on it in other words equity_interest refers to the amount the owner purchaser has invested in the property assuming that the amount is actually at risk and has upside gain potential and downside loss risk when the transponders were sold on date e special purpose subs provided no equity funds parent of seller lessee initially financed of the purchase_price of the transponders by issuing series a notes the equity investors provided funds on a later date that is parent of seller lessee loaned the owner-participants the deferred equity amount until the satellite was in orbit and functioning and permanent financing was in place taxpayer’s investment thus took place only after the most significant risks eg the risk of catastrophic launch failure physical damage to the satellite during launch or incorrect orbital placement of the satellite had been eliminated in addition corporation a guaranteed seller lessee’s rent payments over the lease_term eliminating most risks associated with failure of satellite a or the leased transponders under these circumstances special purpose subs’ capital was not truly at risk its investments were more in the nature of loans than equity investments as special purpose subs were ensured of fixed returns on their investment regardless of the circumstances under which the lease ended this factor supports the view that taxpayer did not own the property did the sales contract obligate the seller to execute and deliver a deed and obligate special purpose subs to make payments tl-n-1436-99 seller lessee executed bills of sale to trust because special purpose subs were the grantors of trusts special purpose subs were entitled to claim tax benefits from purported ownership of the transponders however over the lease_term the amount of alleged rent due from seller lessee for each semi-annual period corresponds closely to the amount of interest and principal due on the secured series b notes for the particular period overall this factor is neutral did the lessor have a right of possession this factor is of relatively minor importance given that the transponders were subject_to net leases however we note that taxpayer had no realistic right of possession rather this right resided with seller lessee in this regard we believe that an unusual factor is present here in most sale leaseback cases the nominal owner of the property is entitled to regain possession in the event of default by the lessee for example in the case of real_estate if the lessee defaults the lessor can regain possession of the property and re-lease it or use it itself in the case of personal_property such as an airplane or a vessel default may allow the lessor to seize the asset in the present case the leased transponders would remain beyond the reach of the purported owner under virtually any set of facts as they were located on a satellite that was owned by the lessee’s parent that is assuming that repossession of the transponders was possible a special purpose sub could not change the position of satellite a which was controlled entirely by seller lessee and its affiliates nor could it operate the transponders which only seller lessee held the fcc license to operate thus special purpose subs’ right of possession in this case was apparently illusory this factor favors the service who was obligated to pay property taxes this factor has little importance here because the property was purportedly subject_to a net_lease special purpose subs were not in any event required to pay property taxes because pursuant to the sale_and_leaseback this obligation resided with seller lessee because this was a net_lease this factor is neutral who bore the risk of economic loss or physical damage to the property this factor has little importance because the property was subject_to a net_lease special purpose subs had essentially no risk of economic loss or physical damage to the property because pursuant to the sale_and_leaseback this risk resided with the at least one of the transaction documents advised potential investors that it was uncertain whether security interests in the orbiting transponders could be perfected tl-n-1436-99 lessee once again the existence of a net_lease renders this factor relatively unimportant as noted above corporation a the ultimate parent of seller lessee guaranteed the rent payments over the lease_term thus if the satellite were damaged or destroyed or if the subleasing income-potential of the transponders were otherwise diminished taxpayer would nonetheless obtain the predicted return on its investment who received the profit from the property's operation retention and sale this inquiry concerns whether special purpose subs were likely to receive a profit from the operation retention and sale of the transponders courts have consistently found that the potential for profit or loss on the sale or re-lease of property constitutes a key burden or benefit of owning property 87_tc_1471 87_tc_1417 exam calculated the taxpayer’s projected profit with and without tax benefits as of both the ebo date and the end of the lease according to this analysis at the ebo date the economic profit earned by special purpose subs exclusive of tax benefits would translate into an average rate of return of only s we agree with the conclusion that a prudent investor would probably not enter into a transaction with such a low rate of return if tax benefits are taken into account however taxpayer’s effective rate of return would increase to t at the ebo date the discrepancy between pre-tax and after-tax rates of return -- several orders of magnitude on a percentage basis -- supports the view that taxpayer entered into the transaction primarily to obtain tax benefits depreciation_deductions from alleged ownership of the transponders exam’s calculation of taxpayer’s rate of return over the entire lease_term was v without tax benefits and w with tax benefits again a significant discrepancy the discrepancy between these two percentages although less dramatic than at the ebo date also supports the view that tax considerations factored heavily in the transaction additional factors that may be relevant include the following in the net-lease context these factors are neutral and generally do not support denying tax benefits to the alleged owner however they may support the conclusion that taxpayer had no profit interest or potential for loss because the nominal lessee was obligated to pay all taxes and operating_expenses and also incurred the risk of economic loss on the property tl-n-1436-99 useful_life in excess of the leaseback term this inquiry asks whether the projected useful_life of the asset exceeds the term of the lease that is when the transponders are returned at lease-end will they have any residual_value the useful_life of the transponders depends on several factors not least of which is the operational life of the satellite we understand that a fully- functional transponder would have a rental value of zero if the satellite on which it was located ceased to operate or if the fcc license to operate the satellite expired stated differently if a transponder can function for twenty years but the satellite on which it is mounted functions for only five the transponder will have rental value for only five years we believe that calculation of a transponder’s useful_life should take account of this basic consideration the lease_term for the transponders in this case was p years from the in-service date and the projected operational life of the satellite was x years which is less than the lease_term fcc licenses are valid for ten years although temporary renewals are possible in addition prior experience with communications satellites suggested that satellite a’s useful_life might be less than x due to obsolescence of the satellite or the transponders or both we think that these factors support the view that the transponders were not likely to have any residual_value at expiration of the lease_term in addition the purchase agreement allowed seller lessee to dispose_of satellite a at the earliest of the following i when the remaining fuel on board was less than y of the initial fuel mass at launch ii when fewer than z transponders remained capable of meeting performance specifications or iii aa years after the in-service date on the earliest of the above dates seller lessee could remove the satellite from orbit and would have no further obligations to special purpose subs with respect to one of these events exam obtained an internal memorandum prepared by individual which stated that the fuel weight at launch was bb lbs based on this information and assuming normal station-keeping activities exam estimated that remaining fuel would amount to y of the bb lbs at x years again the resulting date would be before the end of the useful_life estimate per the lease when seller lessee disposed of the satellite at lease-end it could regain possession of the transponders without any additional obligation to the taxpayer this would be appropriate as all debt relating to the transponders would be retired prior to that time at o years and taxpayer would have received its bargained-for net economic return accordingly the transponders’ residual_value at that point would be zero appraiser estimated that satellite a would outlast its cc-year design life however the evidence on this issue is mostly to the contrary according to the area_counsel memorandum the satellites in question generally have useful lives of less than cc tl-n-1436-99 years because each successive generation of satellite has increased transponder capacity higher transmission power and increased reliability which renders obsolete prior-generation satellites moreover we understand that as satellite a was being prepared for launch digital technology was beginning to render obsolete analog transponders if true this may have undermined the accuracy of the parties’ projection of the useful_life of satellite a that is if the parties could reasonably contemplate that satellite a was unlikely to operate more than p years in any event on account of impending technological obsolescence and that it would cease operations less than p years from the in-service date the lease_term would exceed the projected useful_life of the transponders this would be strong evidence of a financing as opposed to a valid sale_and_leaseback purchase option at less than fair_market_value the lease specified seven potential ebo dates the exercise or purchase amounts for each ebo date were stated as a percentage of the lessor's acquisition_cost however the participation_agreement states that notwithstanding anything to the contrary in the lease or the participation_agreement the ebo amount together with any other rent other than excepted payments due on the ebo date and payable to lessor for any transponder shall be under any circumstances and in any event not less than the sum sufficient to pay the aggregate principal_amount of the notes outstanding together with accrued and unpaid interest thereon accordingly the purchase option_price bears no relation to the fair_market_value of a particular transponder but instead relates to the unamortized balance on the series b notes relating to that transponder group just as all rents over the lease_term are geared to debt-service on the notes so too the ebo amounts ensure that the option-exercise price is sufficient to retire the underlying debt regardless when the option is exercised renewal rentals at end of the leaseback at less than fair_market_value the transponders’ useful would apparently end when satellite a ceased operations in its assigned orbital slot which in this case could occur before the end of the stated lease_term also there was no provision for replacement transponders at the end of the lease accordingly there would be no replacement lease or replacement lease rents this factor is either neutral or supports the conclusion that taxpayer did not own the transponders reasonable possibility that the purported owner of the property can recoup its investment in the property from the income-producing potential and residual_value of the property tl-n-1436-99 in this case from the outset no reasonable possibility existed for taxpayer to recoup its investment based on the income-producing potential and residual_value of the transponders without regard to tax benefits again according to exam and per the discussion of factor above the profit earned by taxpayer when federal_income_tax benefits are discounted would be negligible based on the facts provided to us as analyzed under the grodt mckay realty factors and the additional factors identified in torres as relevant to sale leasebacks we believe as does the office of the associate chief_counsel income_tax accounting cc ita that the transaction in this case should be re-characterized as a financing the leaseback placed on seller lessee substantially_all burdens risks and responsibilities associated with ownership of the transponders under every possible set of circumstances to summarize although no single factor determines which party holds the benefits_and_burdens_of_ownership of property the transfer of an equity_interest in the property is significant evidence that a sale has taken place see 544_f2d_1045 9th cir a taxpayer that acquires no equity_interest in the property has no cognizable interest but instead merely purports to acquire tax benefits associated with ownership 79_tc_570 an equity_interest is distinguishable from a mortgagee’s security_interest in that an equity owner has the potential for gain from any appreciation in the value of the property and loss from a decline in the value of the property in contrast a mortgagee’s return ie interest from a transaction is generally fixed at least within certain parameters when the parties enter into the transaction in this case taxpayer’s investment was characterized as an equity_investment however unless taxpayer had the potential for gain if the value of the transponders appreciated and the risk of loss if the value declined the investment should not be equated to an equity_investment we believe that in this case special purpose subs’ risk was more akin to risk of loss of principal on a loan rather than risk of fluctuation in the value of the underlying asset thus taxpayer was in the position of a lender rather than an owner as seller lessee effectively bore all risk of appreciation and economic as opposed to tax depreciation of the transponders in our view and that of cc ita taxpayer’s economic return from the transaction when evaluated without regard to tax consequences was effectively fixed when it entered into the transaction and there was no upside or downside potential in our views based on the factors in grodt mckay realty discussed above the burdens and benefits of ownership did not pass to taxpayer additional considerations tl-n-1436-99 an additional case that may be relevant is 435_us_561 in that case the u s supreme court overturned the commissioner’s determination that a sale leaseback should be disregarded for tax purposes that case involved the construction of a new_building by taxpayer a regulated banking organization because banking regulations and capital requirements precluded the bank from actually owning the building the bank found an investor to take title to the property and lease it back to the bank for years at trial the government acknowledged the regulatory requirement and conceded that more than mere tax_avoidance was behind the form of the transaction the court held that where as here there is a genuine multiple-party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the government should honor the allocation of rights and duties effectuated by the parties u s pincite we believe that the present case is distinguishable from frank lyon none of taxpayer’s funds were truly at risk in this transaction as compared to the banks’ dollar_figure investment that the court in frank lyon found was actually at risk moreover it does not appear to us that valid tax-independent considerations of the type in frank lyon required the parties to structure the transaction as they did rather the transaction appears intended to provide corporation a financing at below-market interest rates in part by transferring the income_tax benefits of ownership of the transponders to unrelated investors outside the corporation a group finally all transactions including sale leasebacks must meet the threshold requirements of business_purpose and economic_substance in order to be respected for federal_income_tax purposes e g 81_tc_184 aff’d in part rev’d in part 752_f2d_89 4th cir in most cases the relevant inquiry is whether a realistic opportunity for economic profit exists in an amount sufficient to justify the transaction t c pincite in rice’s toyota world the tax_court analyzed an alleged sale leaseback of computer equipment the court held that no non-tax considerations supported the owner-lessor’s entering into the purchase-leaseback transaction thus the transaction was not motivated by a business_purpose and it lacked economic_substance the taxpayer in rice’s toyota world a car dealer knew little about the subject matter of the lease computer equipment and it had relied primarily on the promoter’s representations as to income-potential and residual_value similarly when it entered into this transaction taxpayer apparently had no independent knowledge regarding the highly-specialized tl-n-1436-99 market for transponders taxpayer had no knowledge regarding the transponders’ true value or their capacity to generate rental income over the lease_term apart from the representations made by promoter in this case the tax benefits were significant and the potential for profit without regard to tax benefits was minimal the incentives that seller lessee provided for investors to participate in the transaction were federal_income_tax benefits these factors together with a tax indemnification agreement strongly suggest the primary importance of tax considerations in this transaction in summary we believe that based on the facts provided to us taxpayer did not have the benefits_and_burdens_of_ownership of the transponders accordingly taxpayer’s claimed depreciation_deductions should be denied case development hazards and other considerations this memorandum discussed certain subsequent events including the lessee’s exercise of the ebo at a relatively early date when the transponders’ income- producing potential had apparently been reduced other facts not discussed herein suggest that the migration of satellite a to a back-up role in another orbit might have been planned well in advance of the exercise of the ebos these facts tend to corroborate the view that corporation a and its successors did not intend to part with ownership of the transponders but merely engaged in a complex financing however it bears emphasis that only the facts and circumstances as of the time the parties enter into the transaction rather than subsequent events during the lease_term are relevant and subject_to analysis we recognize that frank lyon presents a hazard of litigation although that case also involved a multiple-party financing_transaction involving a physical_asset we think that it is readily distinguishable in frank lyon the bank had substantial non-tax reasons ie compliance with banking regulations to seek an independent investor to take title to the property in contrast it does not appear that any substantial non-tax considerations underlie the transponder transaction tl-n-1436-99 an important factor supporting our conclusion is the taxpayer’s lack of any meaningful residual_interest in the transponders at the end of the lease ie the lease_term approximated or was longer than the projected useful_life of the transponders in view of our resolution of the benefits and burdens issue we have not addressed the alternative issue regarding the correct depreciation for the transponders we would be glad to provide assistance on this matter should it become necessary at a later date if you have any questions or need further assistance please contact branch at elizabeth g beck branch senior technical reviewer office of associate chief_counsel international
